Wyt.v, •).,
tlissi'idhig. S. IV. Burbank and twenty-three' oilier property-holders of the. parish of St. Charles have appealisl from tile judgment herein for nine hundred and fifteen dollars which plaintiff obtained againsi the parish of St. Charles on parish warrants. . ¡
Plaintiff alleges that lie was employed by tin- police jury of the parish of Si. ('-liarles as parish physician for the years 1873 and 1874 at a salary of six hundred dollars per annum: that lie received from time to time in evidence of the Indebtedness of said parish to him for said professional services certain orders or warrants drawn by the secretary of tin'said police jury on the Ireasurer of said parish of St. Challes, approved and countersigned by the president of the police jury, and also duly registered, approved, and countersigned by the treasurer of the police jury; tin' petition mentions the number, date', and amount of each of the warrants drawn in favor of plaintiff for his salary as parish physician; plaintiff also alleges that lie is the owner and holder of a similar warrant dated September JO. 1873. for twenty-live dollars, drawn to tin' order of A. Durapau for sa.la.ry as parish ireasurer, which was duly indorsed and transferred to him. Plaintiff also alleges that lie has made repeated amicable demands on the parish treasurer for payment of said warrants, and payment lias been refused. He prays for judgment against the. parish for the amount of said warrants, and that the tax collector be required to collect a sum sufficient to pay the same.
The only evidence offered to support the demand of plaintiff was the warrants of the police jury, an extract from the minutes of the j>o-liee jury showing that Dr. Mong was appointed parish physician and the salary was six hundred dollars, and the deposition of plaintiff, Dr. Meng.
Ho testifies in substance that he has practiced medicine since 1842; *194that he was appointed parish physician of the parish of St. Charles; that He has rendered the service's worth the sum clainicd---it was Ms salary as was understood between the police' jury and himself — -that lie is a licensed physician, and that the signature of A. Durapan is genuine.
The suit is based upon parish warrants, and it must be controlled by the case of Sterling vs. parish of West Feliciana, 26 An. 59, the cases of Flagg, Morgan, and others vs. the parish of St. Charles, 27 An., not yet reported, and the case, of Mathé vs. parish of Plaquemines, 28 An., not yet reported.
In Sterling’s case this oourt.held: “ The position that the warrants or negotiable instruments of indebtedness which arc1 the objects of this suit were issued to defray the necessary expenses of the parish is not tenable. The policie jury was not authorised to doit in any other way than by levying and collecting a tax for that purpose. Said negotiable instruments are null and void.”
The same doctrine was applied in the cases of Flagg and others vs. the parish of St. Charles, where it was shown that the warrants were iskuecl for salaries of parish officers. And it was more recently applied in the case of Mathé vs. the parish of Plaquemines, where it was proved that the warrants were given in evidence of the necessary expenses of the parish aud for foes allowed by law.
The uniform ruling of this court has been tlia.i the parishes have no authority to put in circulation negotiable instruments like those in suit, ánd they are absolutely void. The- rights of the parties, however, have been reserved to sue the parishes upon any valid claims they may have. If the jurisprudence has been settled upon any point it is upon this, that recovery can not bo had in a suit upon parish warrants, it matters not the consideration thereof.